         Case 1:93-cr-00180-LAK Document 970 Filed 08/03/20 Page 1 of 4
                                          U.S. Department of Justice
[Type text]
                                                              United States Attorney
                                                              Southern District of New York

                                                              The Silvio J. Mollo Building
                                                              One Saint Andrew’s Plaza
                                                              New York, New York 10007


                                                               July 30, 2020
BY ECF
The Honorable Lewis A. Kaplan
United State District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

         Re:      United States v. Nidal Ayyad, 93 Cr. 180 (LAK)

Dear Judge Kaplan:

        On July 20, 2020, Nidal Ayyad (the “defendant”) requested that the Court order his re-
sentencing in light of the fact that the Court vacated Count 10 of his underlying conviction
following a § 2255 motion by the defendant. (Dkt. 963). Since resentencing in this case is
neither required nor appropriate, the defendant’s motion should be denied.

    A. Background

        On March 4, 1994, the defendant was convicted of various charges relating to his role in
the 1993 bombing of the World Trade Center in Manhattan. 1 On June 10, 2016, the defendant
filed a motion pursuant to 28 U.S.C. § 2255 to vacate, set aside, or correct his convictions on
Counts Nine and Ten, which charged the defendant with violating 18 U.S.C. § 924(c).
(Dkt. 859). On June 24, 2020, the Court granted the defendant’s motion to vacate Count Ten, to
which the Government had consented. (Dkt. 959). The Court denied the motion in all other
respects. On July 20, 2020, the defendant filed the instant motion, requesting that the Court
conduct a “de novo” resentencing on the surviving counts of conviction. (Dkt. 963).



1
  Specifically, Ayyad was convicted of conspiracy to bomb buildings used in or affecting interstate and foreign
commerce, to bomb property and vehicles owned by the United States, to transport explosives interstate for the
purpose of bombing buildings, vehicles and other property, and to bomb automobiles used in interstate commerce, in
violation of 18 U.S.C. § 371 (Count One); bombing a building used in or affecting interstate commerce, in violation
of 18 U.S.C. §§ 844(i) and 2 (Count Two); bombing property owned, used and leased in part by a department or
agency of the United States, in violation of 18 U.S.C. §§ 844(f) and 2 (Count Three); transporting a bomb interstate,
knowing that the bomb was to be used on a building, vehicle and other property, in violation of 18 U.S.C. §§ 844(d)
and 2 (Count Four); bombing a vehicle used in interstate commerce, with reckless disregard for the safety of human
life, in violation of 18 U.S.C. §§ 33, 34, and 2 (Count Five); destroying and damaging vehicles that were used in
interstate commerce, in violation of 18 U.S.C. §§ 33, 34, and 2 (Count Six); assaulting federal officers, namely,
three United States Secret Service Agents who were injured by the explosion, in violation of 18 U.S.C. §§ 111 and 2
(Count Eight); and two counts of using and carrying a destructive device during and in relation to a crime of
violence, in violation of 18 U.S.C. §§ 924(c) and 2 (Counts Nine and Ten).
         Case 1:93-cr-00180-LAK Document 970 Filed 08/03/20 Page 2 of 4

                                                                                           Page 2


   B. Applicable Law

        Title 28, United States Code, section 2255 does not require a district court to conduct
resentencing after vacating part of a conviction. See United States v. Savoca, 596 F.3d 154, 161
(2d Cir. 2010) (finding that the “District Court was under no obligation to conduct a complete
resentencing” after granting a § 2255 motion); Troiano v. United States, 918 F.3d 1082, 1087
(9th Cir. 2019), cert. denied, 139 S. Ct. 2729, 204 L.Ed.2d 1121 (2019) (when a sentence is
corrected under § 2255, the decision to resentence on all remaining counts “rests within the
sound discretion of the district court”). Upon vacatur, § 2255 grants a court broad discretion to
“discharge the prisoner or resentence him or grant a new trial or correct the sentence as may
appear appropriate.” 28 U.S.C. § 2255(b) (emphasis added); see also United States v. Gordils,
117 F.3d 99, 104 (2d. Cir. 1997).

        Factors courts have considered when assessing the appropriateness of a resentencing
include whether: (i) the defendant can show “that the District Court’s sentencing determinations
depended in some way on the now-vacated conviction,” Dhinsa v. Krueger, 917 F.3d 70, 80 (2d.
Cir. 2019); Troiano, 918 F. 3d at 1087 (assessing whether the vacated count was “bundled” with
the surviving counts); (ii) there were intervening changes in the law “that would require the
Court to rethink the original sentence,” Savoca, 596 F.3d at 160; and (iii) the guidelines
calculation would be altered, see Gordils, 117 F.3d at 103 (affirming imposition of longer
sentence on surviving counts). No factor is controlling. Ultimately, it is within the discretion of
the court to determine “whether any useful purpose would be served in reconsidering the
sentence.” Savoca, 596 F.3d at 161.

   C. Argument

        The defendant’s primary argument is that “when a resentencing results from a vacatur of
a conviction” there must be a “de novo” resentencing. (Dkt. 963, at 2.) This is simply wrong as
a matter of law. In the context of a § 2255 motion, a “de novo” resentencing is not required. See
Savoca, 596 F.3d at 161; Troiano, 918 F. 3d at 1087; United States v. Williams, 740 F. App’x
794, 795 (4th Cir. 2018) (although a district court may be required to resentence upon remand
from an appellate court, a district court “has broad and flexible power under § 2255 to determine
the nature and scope of the remedial proceedings in the first instance.”); United States v. Pearce,
146 F. 3d 771, 775 (10th Cir. 1998) (upholding district court’s refusal to resentence defendant
after vacatur of § 924(c) conviction as proper exercise of “discretionary authority” under
§ 2255); see also United States v. Thomason, 940 F.3d 1166, 1172 (11th Cir. 2019), cert. denied,
140 S. Ct. 1213, 206 L. Ed. 2d 213 (2020) (“district court need not conduct a full resentencing
when correcting the error does not change the guideline range and the district court does not
make the sentence more onerous”).

         United States v. Quintieri, the Second Circuit case upon which the defendant relies for
the proposition that de novo resentencing is required, is inapposite. Quintieri considered whether
a district court should conduct a complete resentencing in the context of a direct appeal, not a
collateral attack. See 306 F. 3d 1217 (2d Cir. 2002). In that context, “Quintieri created a
‘default rule’ that de novo resentencing is required where a conviction is reversed in part on
           Case 1:93-cr-00180-LAK Document 970 Filed 08/03/20 Page 3 of 4

                                                                                                              Page 3


appeal.” United States v. Rigas, 583 F. 3d 108, 117 (2d. Cir. 2009) (quoting Quintieri, 306 F. 3d
at 1228 n. 6) (emphasis added). 2

        As there is no “default rule” requiring resentencing in this case, de novo resentencing
should only be conducted if the defendant can demonstrate it is “appropriate.” The defendant
has failed to carry his burden for several reasons.

         First, despite the vacatur of Count Ten, the structure of Ayyad’s overall sentence, and the
intention of the sentencing court, remain undisturbed. The defendant’s overall sentence of 1405
months consisted of two parts: a sentence of (i) 685 months on Counts 1-6 and 8; and (ii) the
sentences for Counts Nine and Ten, each fixed at thirty years, and required to run consecutively
to Counts 1-6 and 8. 3 During sentencing, the trial court explained its intention to sentence the
defendant on Counts 1-6 and 8 to a term representing what was predicted to be his life less one
month. (See Sentencing Tr., Ex. A., 4 at 13, 58-59.) The court calculated, based on actuarial
tables, the defendant’s life expectancy at the time of his sentencing and added to that his
estimated good time credit, which yielded 686 months. The court then deducted one month from
that total and sentenced the defendant to 685 months on Counts 1-6 and 8. (Ex. A. 58, 59; Ex B.
(judgement of conviction).). The court then added to the 685 month sentence the statutorily
mandated sentences of 30 years each for Counts Nine and Ten for a total of 1405 months. 5
While the vacatur of Count Ten subtracts 360 months from the previously imposed term,
excising it from the defendant’s conviction does not suggest the structure of the sentence has
changed. Nor did the statutorily mandated sentence of Count Ten appear integral to the court’s
intention of sentencing the defendant to one month less than a predicted life sentence for Counts
1-6 and 8. Indeed, Count Ten’s sentence was simply added consecutively to the sentence on
Counts 1-6 and 8 as the statute required.

        Second, a sentence of 685 months plus 60 years has little practical difference to a
sentence of 685 months plus 30 years. Both sentences serve as effective life sentences. In a
similar context, the “Second Circuit has [ ] held that resentencing is not required when vacating
one count of a defendant’s multiple-count conviction [if] the defendant is serving concurrent
sentences such that the defendant’s total time of imprisonment would not be affected by the
vacated or reversed count.” Hsu v. United States, 954 F. Supp. 2d 215, 219 (S.D.N.Y. 2013).

2
 Moreover, the defendant overstates the holding of Quintieri. Rather than hold that a de novo resentencing is
always required; Quintieri determined that when a court of appeals vacates a conviction and fails to provide specific
directions in its mandate, the “default rule” is a de novo sentencing. Id. at 1228 n.6. Any argument that this Court’s
order vacating Count Ten of the defendant’s conviction should be treated as a mandate from a court of appeals is
meritless, particularly given that the plain text of § 2255 vests this Court with the discretion to determine first the
nature of the relief that “may appear appropriate.” 28 U.S.C. § 2255(b).
3
 At the time of the defendant’s conviction use of a destructive device in relation to a crime of violence required a
sentence of imprisonment of thirty years that was to run consecutively to any other count of conviction. 18 U.S.C.
§ 924(c) (1990).
4
 The Government is informed that the pagination and formatting of this transcript may be different from the official
version due to limitations as to what the court reporters are able to access at the moment, given their limited physical
presence in the courthouse due to the complications caused by COVID-19.
5
 The sentencing court imposed sentence in this manner to steer clear of potential appellate issues and “avoid
another re-sentencing with all its expense and bother.” (Ex A. at 10.)
         Case 1:93-cr-00180-LAK Document 970 Filed 08/03/20 Page 4 of 4

                                                                                          Page 4


Although Count Ten was consecutive to the other counts, the practical effect of vacating it has
little impact on the surviving counts, which cumulatively equate to a life sentence. Thus, no
resentencing is required.

        Third, the defendant was convicted of committing one of the most heinous acts of
terrorism against this country—the 1993 bombing of the World Trade Center. That bombing
killed six innocent people, injured more than thousand, and caused substantially more than a
billion dollars in damages. (PSR ¶¶ 65, 81, 99-106.) The defendant’s then unprecedented crime
also had a significant psychological toll on the people of this City and this Country, which
persists some 27 years later. Even crediting the defendant’s unsupported claim of an
“extraordinary record of post-sentence rehabilitation,” Dkt. 963, at 1, this defendant should not
receive an undeserved windfall in the form of a further reduction of his sentence for Counts 1-6
and 8, which is what he would be seeking at a resentencing, simply because a change in the law
invalidated a portion of the § 924(c) statute 26 years after he was sentenced. See Savoca, 596
F.3d at 157 (affirming district court’s decision not to resentence because, inter alia, “the
Defendant should not reap an unforeseen benefit from his ineffective counsel”). The defendant
offers no other reasons why a resentencing should occur.

   D. Conclusion

       The defendant’s motion for resentencing should be denied.


                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             Acting United States Attorney



                                         by: /s/                              .
                                             Ryan B. Finkel
                                             Assistant United States Attorney
                                             (212) 637-6612
